DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 03/10/2022 is acknowledged.
Claims 25-48 are pending.
Claims 25, 47 and 48 are independent.
Claims 47 and 48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/22/2021.
Applicant’s request for rejoinder is acknowledged. Applicant is reminded that in order for rejoinder to occur, withdrawn claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 25-46 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claims 25-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn in light of Applicant’s amendment.
The rejection of claims 25-46 under 35 U.S.C. 103 as being unpatentable over Nicou, WO 2016096654 A1 in view of Kawai, EP 0890355 B1 (cited on Applicant’s IDS dated 06/24/2019), as evident from Hexadimethrine chloride, NLM, 2021 has been withdrawn in light of Applicant’s amendment. Kawai teaches guanidine salts in compositions similar to those of Nicou but Kawai only teaches guanidine salts in combination with silicones. Since the claimed invention has been clarified to include the limitation that the composition does not include a silicone, one skilled in the art would not find motivation to include a guanidine salt without a silicone based on the teachings of Kawai.

Rejections Addressing Amendment
	Claim 25 has been amended to include the limitation that the composition does not include a silicone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Horie, US 20170007526 A1 in view of Uehara, US 20060293197.
Horie teaches compositions comprising:
Guanidine carbonate (5%w/w) corresponding to a) at least one guanidine salt, 
Monoethanolamine (1%w/w) corresponding to b) at least one alkanolamine,
Ammonia solution (7.5%w/w) corresponding to c) ammonium hydroxide, and
a dimethyl diallyl ammonium chloride homopolymer, e.g., Merquat 100 (Horie, e.g., Table 7 and ¶ 0201), corresponding to a cationic polymer according to claim 25, (7), and dimethicone/aminoethyl aminopropyl methicone/dimethicone copolymer.
See Horie, e.g., Table 4 (first part). 
Regarding the limitation of the composition does not include a silicone: Horie teaches the composition may contain silicone or an oil as a conditioning component (Horie, e.g., 0074). This means Horie teaches compositions including silicone and compositions which do not contain silicone. 
Horie does not exemplify compositions comprising at least two cationic or amphoteric polymers selected from those according to genera (1) – (10) recited in claim 25.
 Uehara teaches similar conditioning compositions including combinations of amphoteric and cationic polymers. See Uehara, e.g., Abstract, claims 1 and 18. Uehara teaches a preference for silicone conditioning agents (Uehara, e.g., 0058). However, silicone compounds are not the only conditioning agent taught in Uehara. Non-silicone conditioning agents are also taught (Uehara, e.g., 0057). 
Cationic polymers may be used in combination with amphoteric polymers as a conditioning agent (Uehara, e.g., 0057) and/or as a thickening agent (Uehara, e.g., 0069-0071). Thickening polymers suggested in Uehara are also considered conditioning polymers (Uehara, e.g., 0071 and 0077-0080). For example, cationic cellulose, guar, polyquaternium polymers, e.g., copolymers of 1-vinyl-2-pyrrolidone and 1-vinyl-3-methylimidazolium salt (10), copolymers of 1-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate, cationic dimethyldiallylammonium chloride homopolymer (8) and copolymers of acrylamide and dimethyldiallylammonium chloride (9) are named (Uehara, e.g., 0078-0080). 
Uehara teaches cationic polymers may be used to improve product stability, may provide a clear product, and/or increase coacervate function (Uehara, e.g., 0076) resulting in improved deposition of conditioning agents on the hair (Uehara, e.g., 0016).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Horie by including additional cationic polymer or amphoteric polymer as suggested by Uehara with a reasonable expectation of success. This modification may be viewed as a combination of known polymers where each was known for use in similar hair care compositions as conditioning agents and thickeners. The skilled artisan would have been motivated to make this modification to improve the conditioning properties of the compositions. Alternatively, the skilled artisan would have been motivated to make this modification for improved product stability, clear appearance or improved coacervate formation as suggested by Uehara. Since both references teach silicones are optional, the skilled artisan understood formulations without a silicone may be prepared while retaining desired conditioning properties by selecting non-silicone conditioning agents.  The skilled artisan would have had a reasonable expectation of success since Horie teaches compositions already comprising a cationic polymer.
Ammonia, alkanolamine, and guanidine carbonate are each suggested for use as alkaline agents (Horie, e.g., 0081-0082). Alkaline agents are used in compositions for adjusting pH (Horie, e.g., 0091).
Applicable to claim 26: guanidine carbonate is an inorganic guanidine salt. See specification, pg. 7, 21-24.
Applicable to claim 27: guanidine carbonate is present in an amount of 5% by weight which is within the claimed range. 
Applicable to claim 28: monoethanolamine is a monoalkanolamine comprising C2 hydroxyalkyl residues. 
Applicable to claim 29: monoethanolamine is named in claim 29.
Applicable to claim 30: Horie teaches monoethanolamine in an amount of 1.0% which is within the claimed range.
Applicable to claim 31: ammonia is present in the composition in an amount of 7.5% which is within the claimed range.
Applicable to claim 32: MERQUAT 100, aka dimethyldiallylammonium chloride homopolymer meets the limitation of (7). See specification pg. 14, 5-9.
Applicable to claim 33: MERQUAT 100 corresponds to family (7) as recited in claim 33.
Applicable to claims 34-36: Horie teaches compositions comprising dimethyldiallylammonium chloride and acrylic acid (Table 8) which meets the limitations of claim 34 (3’) and claim 35 in combination with a polyamine (dimethicone/aminoethyl aminopropyl methicone/dimethicone). See Horie, table 4. This is a combination of cationic polymer and amphoteric polymer as claimed.
It is additionally noted that claims 34 and 35 further limit an optional component of claim 25 without expressly requiring the composition to contain an amphoteric polymer. Since the amphoteric polymer is not required, the previously enumerated teachings of Horie also meets the limitations of claims 34 and 35.
Applicable to claim 37: Horie teaches the cationic polymer is at least one member selected from the group consisting of a polymer comprising a diallyl quaternary ammonium salt as a constitutional unit and a quaternized polyvinylimidazolium derivative. See Horie, e.g., claim 2. Based on this teaching one skilled in the art would have at once envisaged a composition comprising two different cationic polymers wherein one cationic polymer meets the limitations of (7), i.e., Merquat 100, and one cationic polymer meets the limitations of claim 25 cationic polymer (10) quaternary polymers of vinylpyrrolidone and of vinylimidazole. See Horie, ¶ 0033, formula (6). Further, Horie exemplifies compositions including Merquat 100 and dimethicone/ (aminoethyl aminopropyl methicone/dimethicone) which are two different cationic polymers corresponding to (7) and (11). See Horie, e.g., Table 4.
Applicable to claim 39: Horie teaches the content of cationic polymer is preferably 0.01% by mass, or more and preferably 20 by mass or less, more preferably 10% by mass or less, more preferably 5% by mass or less, more preferably 3% by mass or less, more preferably 2.5 and even 2% by mass or less (Horie, e.g., 0043). Horie describes the full range recited in claim 39 with sufficient specificity for one skilled in the art to find the claimed range anticipated. Further, Horie exemplifies compositions including Merquat 100 and dimethicone/ (aminoethyl aminopropyl methicone/dimethicone) which are two different cationic polymers in a total amount of, e.g., 3% + 1.5% = 4.5%. See Horie, e.g., Table 4. This is a clearly disclosed value within the range recited in claim 39.  
Applicable to claims 40-41: Horie teaches compositions including oxidation dye intermediates (oxidation dye precursors), direct dyes, and/or couplers (Horie, e.g., 0076-0078). 
Applicable to claims 42-43: Horie teaches compositions further optionally comprising an organic solvent. Propylene glycol, glycerin, and 1,3-butanediol are clearly named (Horie, e.g., 0088). 
Applicable to claim 44: Horie teaches a composition according to claim 25, the compositions further optionally comprising an organic solvent, such as propylene glycol, glycerin, and 1,3-butanediol (Horie, e.g., 0088) corresponding the claimed C2-C8 polyol comprising from 2 to 6 hydroxyl groups of instant claim 42. Uehara teaches similar cosolvent, e.g., propylene glycol are useful in amounts from about 1% to about 10%. This range is entirely within the range recited in claim 44. 
Applicable to claim 45: Horie teaches a composition meeting the limitations of claim 25 without any chemical oxidizing agent (Horie, e.g., Table 4, part 1).
Applicable to claim 46: Horie teaches a composition meeting the limitations of claim 25 mixed with a composition comprising a chemical oxidizing agent (Horie, e.g., 0200).
Accordingly, the subject matter of claims 25-37 and 39-46 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Argument
	Applicant has argued unexpected results demonstrated in Example 1 is not recognized or expected in view of either Horie or Uehara. Applicant has argued the instant claims are not rendered obvious by the combination of Horie and Uehara because of the unexpected results.
	This argument is not found persuasive. Compositions of example 1 differ by the presence of hexadimethrine chloride (A1) and the absence of hexadimethrine chloride (A2). However, claim 25 does not require this polymer. Thus, the result cannot be said to provide unexpected results for the invention claimed. Assuming, purely arguendo, that Applicant was able to demonstrate unexpected results between compositions A1 and A2, the claims are not commensurate in scope with the data provided. The data refers to very specific ingredients that the presently claimed invention does not require. Further, the claimed invention refers to optional coloring agents which may modify the lightening effect relied upon by Applicant to establish the alleged unexpected results. Consequently, Applicant’s arguments are unpersuasive. 

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nicou, WO 2016096654 A1 in view of Hercouet, FR 3015240 A1, as evident from Hexadimethrine chloride, NLM, 2021.
Nicou teaches compositions for dyeing keratin fibers, e.g., hair (Nicou, e.g., abstract). Compositions include at least one polymer chosen from cationic polymer and amphoteric polymers, optionally a basifying agent, and optionally an oxidizing agent (Nicou, e.g., claim 1). 
Compositions including basifying agents and two cationic polymers are taught, e.g., dimethyldiallylammonium chloride (aka polyquaternium-6, aka Merquat-100) homopolymers and hexadimethrine chloride (Nicou, e.g., example 1, claim 1, and claim 5). Ammonia and alknolamines are found in claim 14. Monoethanolamine is named (Nicou, e.g., pg. 31:5-8). 
Cationic polymers dimethyl diallyl ammonium chloride homopolymer, e.g., Merquat 100 corresponds to a cationic polymer according to claim 25, (7), and hexadimethrine chloride (Nicou, e.g., example 1, claim 1, and claim 5) corresponds to a polyamine according to claim 25, (8).
Hexamethrine chloride corresponds to formula (VII) of claim 25 and formula (W) of claim 38 as evident from Hexadimethrine chloride, NLM, 2021.
Regarding the limitation of the composition does not include a silicone: Nicou teaches the compositions preferably contain non-silicone oils (Nicou, e.g., claims 9-10). This means Nicou teaches compositions which do not contain silicone. 
Nicou does not expressly teach the compositions including a guanidine salt.
However, the teachings of Hercouet, FR 3015240 A1 cure this defect.
Hercouet teaches compositions for hair like those of Nicou, wherein the composition comprises one or more guanidine salts, (Hercouet, e.g., Abstract and claim 1). 
Hercouet teaches the guanidine salts are alkaline agents, which help imbue the composition with good dyeing performance with homogenous coloring along hair fibers (Hercouet, e.g., pg. 3, paragraph 3). Guanidine salts are alternative alkaline agents to ammonia (Hercouet, e.g., pg. 3, paragraph 5). Guanidine salts do not have the drawbacks of ammonia typically used in such compositions, e.g., irritation, adverse smell and volatility requiring excess amount (Hercouet, e.g., pg. 2, paragraph 3). Compositions containing guanidine salt are stable over time, easy to use, do not run, allow easy spreading on the hair, and are easily removed by rinsing (Hercouet, e.g., pg. 3, paragraph 3). Hercouet exemplifies compositions containing guanidine salt, ammonium hydroxide, polyquaternium 6, and hexadimethrine chloride (Hercouet, e.g., example 2). Hercouet teaches the compositions may be modified by additional alkalinizing agents, e.g., alkanolamines (Hercouet, e,g., claim 14). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for dyeing hair as understood from Nicou by including a guanidine salt as suggested by Hercouet with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve dyeability of the composition while reducing odor and scalp irritation. The skilled artisan would have had a reasonable expectation of success since the compositions are used for the same utility.
Applicable to claims 26-27, Hercouet teaches inorganic guanidine salts including guanidine carbonate (Hercouet, e.g., claim 3 and Example 2). Hercouet teaches guanidine salts present in the composition in an amount ranging from 1.5% to 7% by weight (Hercouet, e.g., claim 4) which is entirely within the claimed range. 
Applicable to claim 28-30: Hercouet teaches additional alkaline agent present in an amount ranging from 0.05 to 10% (Hercouet, e.g., claim 16). Additional alkaline agents include alkanolamines such as mono-, di-, and triethanolamine (Hercouet, e.g., claim 14).  This amount is similar to the amount suggested in Nicou, e.g., Example 2, 4%. 
Applicable to claim 31: Hercouet teaches ammonium hydroxide in an amount of 4% by weight. The amount of ammonia exemplified is within the claimed range. 
Applicable to claims 32-33, and 37-38: Nicou teaches compositions including cationic polymers dimethyl diallyl ammonium chloride homopolymer, e.g., Merquat 100 corresponds to a cationic polymer according to formula (7), and hexadimethrine chloride (Nicou, e.g., example 1, claim 1, and claim 5) corresponds to formula (8) in the claimed invention and (W) of claim 38. These are the same polymers exemplified in combination in Hercouet, Example 2.
Applicable to claims 34-36: amphoteric polymers according to claim 34 are found in Nicou, e.g., claim 6. Amphoteric polymers according to claim 35 are found in Nicou, e.g., claim 7. Since Nicou teaches compositions comprise at least one polymer chosen from cationic polymers and amphoteric polymers, and mixtures thereof (Nicou, e.g., abstract), Nicou suggests compositions comprising at least one cationic polymer and at least one amphoteric polymer as recited in claim 36. 
Applicable to claim 39: Nicou teaches cationic polymers and amphoteric polymers present in the composition in an amount ranging from 0.01 to 10% (Nicou, e.g., pg. 8:8-11, and claim 8).
Applicable to claims 40-41: Nicou teaches compositions including oxidation dye precursors, aka oxidation bases (Nicou, e.g., pg. 1:9-13 and claim 1), direct dyes (Nicou, e.g., pg. 7:35-pg. 8:4), and couplers (Nicou, e.g., claim 1). 
Applicable to claims 42-44: Nicou teaches compositions including organic solvents, e.g., polyols such as glycerol, propylene glycol, dipropylene glycol in an amount ranging from 5-30% (Nicou, e.g., pg. 32:1-11). 
Applicable to claims 45-46: Nicou teaches the compositions containing cationic polymer, amphoteric polymer, and mixtures thereof optionally containing a chemical oxidizing agent (Nicou, e.g., claim 1). This means one skilled in the art understood the polymer containing compositions may include a chemical oxidizing agent and compositions without a chemical oxidizing agent. 
Accordingly, the subject matter of claims 25-46 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 25-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 27-52 of US 16468862 in view of Nicou, WO 2016096654 A1 and Uehara, US 20060293197. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach compositions comprising at least one guanidine salt, at least one alkanolamine, ammonium hydroxide (claim 1), and at least two polymers chosen from cationic and amphoteric polymers (claim 42). The presently claimed cationic polymers are found in claims 43-44. The presently claimed amphoteric polymers are found in claims 45-46. The compositions include at least one cationic polymer chosen from polymers of family (7) and at least one cationic polymer chosen from family (8). See claim 47. The amphoteric/cationic polymers are present in an amount ranging from 0.1 to 15% by weight (claim 48). The compositions include coloring agents chosen from oxidation dye precursors, direct dyes, or mixtures thereof (claim 49). Compositions comprise at least one oxidation dye precursor chosen from oxidation bases, couplers, or mixtures thereof (claim 50). Compositions include two polyols (claim 27), such as glycerol, propylene glycol, 1,3-butylene glycol, dipropylene glycol, diglycerol, or mixtures thereof (claim 37). Polyols are present in an amount ranging from 5% to 25% by weight (claim 39). Compositions may include chemical oxidizing agent or may be free of chemical oxidizing agent (claim 51). Guanidine carbonate is named (claim 35). Inorganic guanidine salts are claimed (claim 28). Guanidine salt amount ranges from 1.2-10% by weight (claim 29). The claimed alkanolamines are found in claims 30-31, and are present in an amount from 0.01 to 10% by weight which is the same range as claimed. Ammonium hydroxide is present in an amount ranging from 0.01 to 10% by weight (claim 33). 
The difference between the presently claimed invention and the invention claimed in the reference application is that the reference application claims compositions which do not require cationic/amphoteric polymers. In this respect the claims of the reference application are broader in scope than the presently claimed invention. The claims of the reference application teach two different polyols while the presently claimed invention only requires at least one polyol having the same description. In this respect the claims of the reference application anticipate compositions containing at least one polyol as presently claimed. Since the reference application claims teach compositions containing the same cationic/amphoteric polymers as presently claimed in dependent claims, in the same combinations and amounts, it would have been obvious to arrive at a composition containing a guanidine salt, at least one alkanolamine, ammonium hydroxide and at least two polymer chosen from cationic/amphoteric polymers with a reasonable expectation of success. The skilled artisan would have been motivated to do so because the claims of the reference application clearly suggest modifying the claimed compositions with combinations of cationic/amphoteric polymers having the same identity as the presently claimed invention.
Another difference is that the invention claimed by the reference application does not include the limitation of the composition does not include a silicone.
However, Nicou teaches the composition preferably contain non-silicone oils (Nicou, e.g., claims 9-10). This means Nicou teaches compositions which do not contain silicone. 
Uehara teaches fatty compounds are used in such compositions as a conditioning agent (Uehara, e.g., 0057). A variety of silicone alternatives are disclosed by Uehara, e.g., hydrocarbons, fatty compounds, waxes, fatty alcohols, fatty acids, fatty esters, and fatty ethers (Uehara, e.g., 0021).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition of the reference application claims by including a fatty substance which is not a silicone as suggested in Nicou with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the conditioning effect of the composition as taught by Uehara. The skilled artisan would have had a reasonable expectation of success because Nicou and Uehara teach this modification for hair compositions effective for lightening or coloring hair. 
One skilled in the art would consider the subject matter of the presently claimed invention to be an obvious variant of the subject matter claimed in the reference application.  

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. 
Applicant acknowledges the double patenting rejection and has asked the rejection be held in abeyance until allowable subject matter is indicated. 
The double patenting rejection is maintained at this time. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615